DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 02/11/2019.

Information Disclosure Statement
IDS submitted 02/11/2019 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 15 recite the limitation "a sensitivity of the one or more data sensitives of the second transaction identifies a subset of the database data operated on by the transaction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for executing first and second transactions in parallel to produce first deltas and second deltas, determining the first deltas and the sensitivities of the second transaction is conflict, revising the second deltas and the sensitivities of the second transaction, persisting the first deltas and the revised second deltas. 
The limitation of executing first and second transactions in parallel to produce first deltas and second deltas to database data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually changing, and recording/writing the changes as first deltas and second deltas.  
The limitation of determining the first deltas and the sensitivities of the second transaction is conflict, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, determining in the context of this claim encompasses user observing if the first deltas and the sensitivities (subset of the database data) of the second deltas are conflict/different.  

The limitation of persisting the first deltas and the revised second deltas, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, persisting in the context of this claim encompasses user remember the first deltas and the second deltas.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 2 recites limitation of sensitivity of the second transaction identifies a subset of the database data operated by the transaction as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually checking to recognize records in the database data are operated.  
Claim 3 recites limitation incrementally computing the revised second deltas and the revised database sensitivities for the second transaction uses a symmetric hash join 
 
Claim 4 recites limitation identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction uses a leapfrog trie-join as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, determining in the context of this claim encompasses user connecting the first deltas and the sensitivities (subset of the database data) of the second deltas to observe of they are conflict/different.  

Claims 5-7 recites limitation the first and second transactions are represented as purely functional data structures (unclear yet), the first and second transactions are executed on separate machines, persisting the first deltas and the revised second deltas based on the first transaction having a higher priority than the second transaction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, persisting in the context of this claim encompasses user remember the first deltas and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using machines to execute the instructions.  The machines in these steps are recited at a high-level of generality (i.e., as a generic machine performing a function of executing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using machines to execute transaction steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply 
Claims 8-20 recite similar limitations as claims 1-7 and are rejected for the same reasons.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14-20 recite a non-transitory computer readable medium having stored thereon computer program code.  The specification fails to expressly limit the recited “non-transitory computer readable medium” to a statutory embodiment.  The specification only discloses the computer readable medium is computer readable signal medium or computer readable storage medium.  Thus, the non-transitory computer readable medium includes a propagated data signals, carrier waves (para.[0055]-[0056]).  Accordingly, the recited “non-transitory computer readable medium” is not a process, a machine, a manufacture or a composition of matter, and claims 14-20 fail to recite statutory subject matter as defined in 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al. (US 2003/0217033).
With respect to claim 1, Sandler discloses a method comprising: 
executing first and second transactions in parallel and computing first deltas to database data resulting from the first transaction and second deltas to database data resulting from the second transaction 
(Sandler: para.[0012], [0089]: the minimal recalculation engine for recalculating portions of database tables (model) is parallelized, the recalculation is a set of transactions (≈ first and second transactions) which are edits to tables using indices and logs, fig. 15B, para.[0196],[0213]: transaction  1520 (≈ first transaction) for insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas), fig.15A, para.[0212]: the fuse operation (≈ second transaction) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)); 
determining one or more database sensitivities of the second transaction
(Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table); 
incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction, revised second deltas and revised database sensitivities of the second transaction
; 
persisting the first deltas in the database data; and persisting the revised second deltas in the database data
(Sandler: fig.15A&B, para.[0013]: T1-LOG, T1 INDEX-LOG, T2 INDEX-LOG, T1 INDEX, T2 INDEX are used to recalculate portion of database table, thus they should be persisting).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the second transaction identifies a subset of the database data operated on by the transaction (Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches incrementally computing the revised second deltas and the revised database sensitivities for the second transaction uses a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of .  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction uses a leapfrog trie-join (fig.15A, para.[0199]: join tables).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches the first and second transactions are represented as purely functional data structures (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches the first and second transactions are executed on separate machines (para.[0089]: the transactions of recalculation run by minimal recalculation engines parallelly).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches persisting the first deltas and the revised second deltas based on the first transaction having a higher priority than the second transaction (para.[0206], [0208]: each transaction has the priority so that it is handle in the order).  
With respect to claim 8, Sandler discloses a system for concurrently executing two or more transactions over a database, the system comprising: at least one 
execute first and second transactions in parallel and computing first deltas to database data resulting from the first transaction and second deltas to database data resulting from the second transaction
(Sandler: para.[0012], [0089]: the minimal recalculation engine for recalculating portions of database tables (model) is parallelized, the recalculation is a set of transactions (≈ first and second transactions) which are edits to tables using indices and logs, fig. 15B, para.[0196],[0213]: transaction  1520 (≈ first transaction) for insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas), fig.15A, para.[0212]: the fuse operation (≈ second transaction) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)); 
determine one or more database sensitivities of the second transaction
(Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table); 
incrementally compute, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction, revised second deltas and revised database sensitivities of the second transaction
; 
persist the first deltas in the database data; and persist the revised second deltas in the database data
(Sandler: fig.15A&B, para.[0013]: T1-LOG, T1 INDEX-LOG, T2 INDEX-LOG, T1 INDEX, T2 INDEX are used to recalculate portion of database table, thus they should be persisting).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the second transaction identifies a subset of the database data operated on by the transaction  (Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the computer readable computer instructions control the at least one processor to incrementally compute the revised second deltas and the revised database sensitivities for the second transaction uses a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of .  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the computer readable computer instructions control the at least one processor to identify a conflict between the first deltas and the one or more database sensitivities of the second transaction uses a leapfrog trie-join (fig.15A, para.[0199]: join tables).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the first and second transactions are represented as purely functional data structures (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the first and second transactions are executed on separate machines (para.[0089]: the transactions of recalculation run by minimal recalculation engines parallelly).  
With respect to claim 14, Sandler discloses a non-transitory computer readable medium having stored thereon computer program code for implementing a method comprising: 
executing first and second transactions in parallel and computing first deltas to database data resulting from the first transaction and second deltas to database data resulting from the second transaction
; 
determining one or more database sensitivities of the second transaction
(Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table); 
incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction, revised second deltas and revised database sensitivities of the second transaction
(Sandler: fig.15A&B, para.[0214]: the entry 1520 in T1-LOG (≈ first deltas) indicates the insertion of the new record or row into T1, but all records of T1 and T2 (≈ sensitivities of the second transaction) do not have the new record so it is the conflict, using T1 INDEX-LOG and T2 INDEX-LOG to insert row 5 into T1 INDEX and T2 INDEX (≈ revised second deltas) and the combined table (≈ revised database sensitivities)); 

(Sandler: fig.15A&B, para.[0013]: T1-LOG, T1 INDEX-LOG, T2 INDEX-LOG, T1 INDEX, T2 INDEX are used to recalculate portion of database table, thus they should be persisting).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the second transaction identifies a subset of the database data operated on by the transaction  (Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches incrementally computing the revised second deltas and the revised database sensitivities for the second transaction uses a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches identifying a conflict between the first deltas and the one or more database sensitivities of the second transaction uses a leapfrog trie- join (fig.15A, para.[0199]: join tables).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches the first and second transactions are represented as (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches the first and second transactions are executed on separate machines (para.[0089]: the transactions of recalculation run by minimal recalculation engines parallelly).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches persisting the first deltas and the revised second deltas based on the first transaction having a higher priority than the second transaction (para.[0206], [0208]: each transaction has the priority so that it is handle in the order).

The prior arts made of record
The prior arts made of record and not relied are considered pertinent to applicant’s disclosure: 
McGoveran (US 2004/0068501) discloses the method manages and optimizes transaction process, significantly expands the robustness of systems with respect to consistency, reliability, and recoverability, and provides multiple performance improvements. The method enables parallel transactions in a distributed business process to recover from errors without the cost of two-phase commit, and enables enhancements to resource management. The method provides improved scheduling 
Fachan (US 2008/0256103) discloses the method provide the concurrent processing of multiple and incremental modify data value of data field and determining whether request in combination with subset of other pending requests to incrementally modify the data value, passes threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





06/19/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162